961 F.2d 1441
John V. REITZ;  Judith MacDonald;  Dale R. Peterson;  EarlD. Riddle;  Jack E. Evans;  Harlan C. Selby;  Robert E.Johnsen;  Perry Coleman;  Nickolas J. Madesh;  Robert A.Graham;  Jerry E. Marks, et al., Plaintiffs-Appellants,v.LEASING CONSULTANTS ASSOCIATES;  William McKenna;  RichardA. Heitmeyer;  Richard D. Wellbrock;  William B. Ward, etal.;  Global Computer Corporation;  Ronald Johnson;  TexcomEquipment Corporation;  Comdisco, Inc.;  Kenneth M.Pontikes;  Martin Karnoff;  John Costello;  David Marks;Gordon S. Rosen;  Software Systems for Word Processors,Inc.;  Berlent Industries, Inc.;  Harvey Berlent,Defendants-Appellees.Anthony E. CATALAN, Plaintiff-Appellant,v.PAULSON INVESTMENT COMPANY, INC.;  Lampf, Pleva, Lipkind,Prupis & Petigrow;  Computer Value Associates;  Gordon S.Rosen Associates, Inc.;  Technical Marketing Services, Inc.;Leasing Consultants Associates;  William McKenna;  RichardA. Heitmeyer;  Richard D. Wellbrock;  William B. Ward, etal., Defendants-Appellees.John GILBERTSON and Janice Gilbertson, et al., Plaintiffs-Appellants,v.Anders G. ARNHEIM;  Alanthus Corporation, formerly known asTechnology Finance Group, Inc.;  Computer Value Associates;American Computer Equipment Leasing;  Leasing ConsultantsAssociates;  Gordon S. Rosen Associates, Inc.;  WilliamMcKenna;  Texcom Equipment Corporation;  Richard A.Heitmeyer;  Richard D. Wellbrock;  William B. Ward, et al.,Defendants-Appellees.
Nos. 88-4077, 88-4099 and 88-4100.
United States Court of Appeals,Ninth Circuit.
April 20, 1992.

On Remand from the United States Supreme Court.
Before:  PREGERSON, TROTT, and FERNANDEZ, Circuit Judges.


1
The judgment of this court expressed in a memorandum disposition filed on February 5, 1990, 895 F.2d 1418, having been reversed by the Supreme Court, the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court in Lampf, Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, et al., --- U.S. ----, 111 S.Ct. 2773, 115 L.Ed.2d 321 (1991).